Citation Nr: 0811634	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1964 to September 1966.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office, which denied entitlement to service 
connection for a low back disability, a neck disability, and 
post-traumatic stress disorder.  Notice of this decision was 
sent in January 2002.

In his February 2004 substantive appeal, the veteran 
requested a hearing at a local VA office before a member of 
the Board.  A hearing was scheduled at the local RO for 
January 2008 and the veteran was given notice of the hearing 
by letter dated in December 2007.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran contends that he incurred PTSD and an injury to 
his lower back and neck during service.  Specifically, the 
veteran alleges that during an incident in Vietnam a truck in 
which he was riding hit a mine, and he and another individual 
were attacked by the Viet Cong.  The veteran has indicated 
that he injured his neck and back during this incident, and 
also incurred PTSD.  The veteran has provided a copy of 
article from an issue of "Stars and Stripes" which 
documents this incident.  

In this regard, the Board also notes that Section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  The record shows that the veteran 
complains of flashbacks and anxiety.  It also confirms the 
occurrence of the veteran's in-service stressor.  See also 
October 2001 rating decision.  However, the Board finds that 
a VA examination is required in this case under the duty to 
assist provisions codified at 38 U.S.C.A. § 5103A(d) (West 
2002) and by regulation found at 38 C.F.R. § 3.159(c)(4) 
(2007).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Section 3.159(c)(4) sets forth three criteria to determine 
whether the VA is required to provide a medical examination.  
A VA examination is needed when the record contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; evidence that 
the veteran suffered an injury or disease in service, or has 
a disease or symptoms of a presumptive disease; and indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service.  
The veteran has met the threshold burden required under 
§ 3.159(c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the "may be associated" element is 
a low threshold).  

With regard to the veteran's low back disability and neck 
disability, the Board similarly finds that a VA examination 
is necessary.  The available records indicate that the 
veteran has a current disability of his low back and neck.  
The record reflects that the veteran has received treatment 
for his low back and neck since 1985.  A more recent VA 
outpatient medical record dated in January 1999 indicates 
that the veteran incurred severe neck pain while working on a 
roof and moving a compressor in July 1998.  A January 1999 
treatment record indicates that the injury while moving a 
compressor aggravated his old in-service neck injury.

Given the occurrence of the in-service stressor and the 
veteran's assertions relating his current disorders to that 
in-service event, including the 1999 medical suggestion, a VA 
examination is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should review the veteran's claims folder.  
The examiner should specifically indicate 
whether such review occurred.  All 
necessary testing should be performed and 
all appropriate diagnoses rendered.  

The examiner should determine whether the 
veteran has PTSD.  If the veteran does not 
have PTSD, the examiner should so state.  
If the veteran does have PTSD, the 
examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent or more) that the veteran's 
PTSD is related to the in-service 
stressor.  All opinions must be supported 
by a complete rationale.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back and neck 
disability.  The examiner must review the 
veteran's claims folder.  The examiner 
should specifically indicate whether such 
review occurred.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  

The examiner should identify all low back 
and neck disabilities present.  If no 
disability is present, the examiner should 
so state.  For any disability present, the 
examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent or more) that the veteran's 
low back or neck disability began in 
service or is in any way related to active 
service, to include the in-service truck 
incident.  All opinions must be supported 
by a complete rationale.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



